Title: To George Washington from John Churchman, 29 July 1796
From: Churchman, John
To: Washington, George


        
          Union Street PhiladelphiaNo. 31
            July 29th 1796
        
        With pleasure do I acknowledge to have received from the President of the United States the honour of a Letter dated 10th September 1792. enclosing two other introductory ones to the American Ministers at the courts of Paris & London.
        I take the Liberty to say that my new universal work on the Variation of the Compass being presented to the National Convention in France, they sent the same to the committee of public Instruction, who referred it to the Bureau des Longitudes, & altho both of these Bodies have made flattering reports on the project, I hardly expect the Nation will explore the places of the two magnetic points untill the conclusion of peace, & I have to lament that the war which broke out between two great maritime powers soon after my departure from my native country has continued ever since. Nevertheless I rejoice to have had an opportunity to make a multitude of observations, at Sea & Land, & I hope these will serve to prove how near the principles may be reduced to practice.
        Having spent some time & money in an affair which I still suppose will be highly useful to mankind, I now apprehend it may not be amiss to apply myself to some kind of Business, & I must confess that Business connected with my favourite pursuits would be the most agreeable.
        Understanding that an Act has passed providing for the sale of Lands of the United States in the Territory North West of the River Ohio, & above the mouth of Kentucky River, & several

other laws that may require actual surveys, It would give me pleasure to render some service to my country & myself in some way or other, & I hope to be excused when I hint at the diffidence which I can not help feeling when I introduce this subject. this is a task I could not have attempted at present had I not yesterday understood that the Surveyor general had resigned. With the greatest sentiments of respect, I hope to be permitted to make an offering of my service & esteem
        
          J. Churchman
        
      